Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of co-pending Application No. 16/801,654 (reference application). This is provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Instant Application 16/826,736
Co-pending Application 16/801,654
1.  An information display device attachable to a structure, comprising:
a plate-like body that is a part of the structure and has a first attaching surface, a second attaching surface opposite to the first attaching surface, and a side portion that connects the first attaching surface and the second attaching surface to each other;
a display panel which is attached to the plate-like body and displays information on a display surface, and in which the display surface is disposed from the first attaching surface to the second attaching surface of the plate-like body; and
a surface member that is disposed on a display surface side of the display panel to cover the display panel and 


a plate-like body that is a part of the structure and has a first attaching surface, a second attaching surface opposite to the first attaching surface, and a side portion that connects the first attaching surface and the second attaching surface to each other;
a display panel which is attached to the plate-like body and displays information on a display surface, and in which the display surface is disposed from the first attaching surface to the second attaching surface of the plate-like body; and
a surface member that is disposed on a display surface side of the display panel to cover the display panel and 

 wherein the display surface of the display panel has a first display surface and a second display surface opposite to the first display surface with a curved portion interposed therebetween, the first display surface covers the first attaching surface, the second display surface covers the second attaching surface, and the curved portion covers the side portion.

2.  The information display device of Claim 1, wherein the display surface of the display panel has a first display surface and a second display surface opposite to the first display surface with a curved portion interposed therebetween, the first display surface covers the first attaching surface, the second display surface covers the second attaching surface, and the curved portion covers the side portion.

3.  The information display device of Claim 1, wherein the first attaching surface, the second attaching surface, and the side portion of the plate-like body 
wherein the display panel has a thickness such that the display surface is flush with an outer surface of the other parts of the structure or protrudes from the outer surface of the other parts of the structure.

 wherein the first attaching surface, the second attaching surface, and the side portion of the plate-like body 
wherein the display panel has a thickness such that the display surface is flush with an outer surface of the other parts of the structure or protrudes from the outer surface of the other parts of the structure.


a transparent or translucent member disposed between the display panel and the surface member to cover the display surface,
wherein the transparent or translucent member is disposed to be flush with or protrude from the outer surface of the other parts of the structure.
 (Currently Amended) The information display device Claim 1, wherein the structure is a wall, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object.


a transparent or translucent member disposed between the display panel and the surface member to cover the display surface,
wherein the transparent or translucent member is disposed to be flush with or protrude from the outer surface of the other parts of the structure.
 (Currently Amended) The information display device Claim 1, wherein the structure is a wall, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object.



6. The information display device Claim 1, wherein the surface member has a surface area larger than the display panel.

7. The information display device Claim 1, wherein the first display surface and the second display surface of the display panel can display different information.

7. The information display device Claim 1, wherein the first display surface and the second display surface of the display panel can display different information.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0111028 A1 and Lee hereinafter) in view of Jin et al (US Pub No. 2019/0004569 A1 and Jin hereinafter)
Regarding claim 1, Lee discloses (21A-C) an information display device attachable to a structure, comprising: a plate-like body (210b) that is a part of the structure and has a 

    PNG
    media_image1.png
    416
    625
    media_image1.png
    Greyscale
 

first attaching surface, a second attaching surface opposite to the first attaching surface, and a side portion that connects the first attaching surface and the second attaching surface to each other (see annotated fig. 21B below);
a display panel (100) which is attached to the plate-like body and displays information on a display surface, and in which the display surface is disposed from the first attaching surface to the second attaching surface of the plate-like body; and
Lee does not explicitly disclose a surface member that is disposed on a display surface side of the display panel to cover the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on.
However, Jin teaches (fig. 18) a surface member (150) that is disposed on a display surface side of the display panel (100) to cover the display panel and through which only the information displayed on the display surface of the display panel becomes visible when the display panel is turned on ([0121]-[0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a surface member of Jin to the information device of Lee in order to protect the flexible display panel from external shock or scratches and may function as a support unit that maintains the curved shape of the flexible display panel.

Regarding claim 2, Lee/Jin discloses the information display device of Claim 1. Lee further teaches wherein the display surface of the display panel has a first display surface and a second display surface opposite to the first display surface with a curved

    PNG
    media_image2.png
    474
    567
    media_image2.png
    Greyscale
 
portion interposed therebetween, the first display surface covers the first attaching surface, the second display surface covers the second attaching surface, and the curved portion covers the side portion.
Regarding claim 3, Lee/Jin discloses the information display device of Claim 1. Lee further teaches wherein the first attaching surface, the second attaching surface, and the side portion of the plate-like body are formed at positions depressed (213) from  wherein the display panel has a thickness such that the display surface is flush with an outer surface of the other parts of the structure or protrudes from the outer surface of the other parts of the structure.

    PNG
    media_image3.png
    408
    543
    media_image3.png
    Greyscale

Regarding claim 4, Lee/Jin discloses the information display device of Claim 3. Jin further teaches further comprising: a transparent or translucent member (140) disposed between the display panel and the surface member to cover the display surface, wherein the transparent or translucent member is disposed to be flush with or protrude from the outer surface of the other parts of the structure (162, fig. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a transparent or translucent member of Jin to the information device of Lee in order to provide transmittance that allows light to transmit through a display screen of the flexible display panel. 
Regarding claim 5, Lee/Jin discloses the information display device of Claim 1. Lee further teaches wherein the structure is a wall, a door of a container, or a seat disposed in a moving object, and the information display device is disposed at a position visible from a passenger or a crew of the moving object ([0001]).
Regarding claim 6, Lee/Jin discloses the information display device of Claim 1. Jin further teaches wherein the surface member has a surface area larger than the display panel.

    PNG
    media_image4.png
    394
    520
    media_image4.png
    Greyscale



Regarding claim 7, Lee/Jin discloses the information display device of Claim 1. Lee further teaches (figs. 5-7) wherein the first display surface (150) and the second display surface (160) of the display panel can display different information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841